Citation Nr: 1550991	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for residuals of upper respiratory infection (URI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was certified to the Board by the Honolulu, Hawaii RO.

In September 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.

In March 2013, the Board denied the issues listed on the title page, and the Veteran appealed the decision.  In an Order, dated in October 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand (JMR), and remanded the case to the Board for action consistent with the terms of the JMR.  In the JMR, the parties agreed that the Board did not properly develop the issue of whether the Veteran's lumbar spine disability was secondary to arthritis in her knees and feet.  As for the claims of service connection for sinusitis, rhinitis (no longer on appeal), and residuals of URI, the parties found that the Board relied on an inadequate examination that failed to offer an opinion regarding the etiology of the diseases.

The appeal was remanded by the Board in March 2014 and again in March 2015 for additional evidentiary development, as discussed below.

The Board notes that service connection for rhinitis was granted via a November 2014 rating decision.  As this is a full grant of benefits sought, the issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her current nasal/throat symptoms are attributable to sinusitis and URI, which she argues developed during service.  She also contends that her current lumbar spine disability manifested in service, or alternatively was caused or aggravated by her service-connected knee and foot disorders.  In its March 2015 remand, the Board requested additional development-specifically, addendum opinions clarifying the etiology of the above disorders.  Upon review, the Board finds that yet another remand is required in order to ensure compliance with the October 2013 JMR and the Board's previous remand directives.

With respect to the Veteran's claim for lumbar spine disability, the March 2015 remand requested a VA opinion regarding whether her lumbar spine disability was caused or aggravated by service-connected disease or injury, to include service-connected bilateral knee disability and bilateral plantar fasciitis.  The impetus for obtaining this opinion was the Veteran's lay assertion that her knee and foot disabilities affected her back, as well as an October 2013 VA outpatient note reflecting the "strong possibility" that her foot problems aggravated her back pain.  However, although an examination of the thoracolumbar spine was performed in April 2015 (and an addendum opinion added to the record in July 2015), the examiner did not discuss a possible link between the Veteran's back symptoms and her knee and foot disabilities.  As such, there has not been substantial compliance with the Board's remand directives, and a clarifying opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the claims for sinusitis and URI, the Board finds that, despite multiple remands for clarifying medical opinions, the evidence remains insufficient for a final determination.  In short, because the VA medical opinions of record are collectively incoherent and irreconcilable, yet another clarifying opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).

Service treatment records reflect in-service diagnoses of rhinitis and sinusitis, as well as multiple documented instances of strep throat and URI.  (As noted above, the Veteran was awarded service connection for vasomotor rhinitis via a November 2014 rating decision.)  The Veteran has alleged that these symptoms have persisted since her discharge.  In its March 2015 remand, the Board requested that the AOJ obtain an addendum opinion, finding that the existing opinions of record were insufficient to decide the claims.  Thereafter, two separate VA examinations were performed, in April 2015 and June 2015.  The April 2015 examiner diagnosed the Veteran with rhinitis, and also remarked that the Veteran exhibited "residuals of frequent upper respiratory infections" dating from 1997.  Citing January 2011 and April 2015 X-rays, the examiner further noted that there was no evidence of fluid buildup or clouding in the sinuses.  However, the examiner did not discuss or attempt to reconcile the in-service diagnoses of sinusitis.

Conversely, the June 2015 VA examiner diagnosed the Veteran with "chronic sinusitis" in addition to rhinitis.  The examiner specified that the Veteran had maxillary and frontal sinusitis which manifested episodically.  He further noted, somewhat perplexingly given the X-ray findings cited by the previous examiner, that the Veteran "has never been evaluated with X-rays or had ENT evaluation done to determine the full extent of her sinus problems."  The examiner did not clarify whether this meant that the prior X-rays were inadequate to evaluate the Veteran's sinuses, or that the examiner simply did not have access to the records.  Finally, the examiner explained that the "Veteran continues to have problems which have not been stopped by taking Claritin or Flonase.  She has had symptoms which are increasing in frequency and duration since 1995, because of this I support the diagnosis of progression of the disease."  It is not clear which disease(s)-sinusitis, rhinitis, URI, or some other, unspecified disorder-the examiner was referring to.

Subsequently, an addendum opinion was submitted in July 2015 by another VA examiner.  When asked whether it was at least as likely as not that "sinusitis" and residuals of "upper respiratory infections" were related to the Veteran's service, the examiner stated: "No, because these phrases are so carelessly used universally that they have lost any very specific meaning."  (The examiner failed to point out that sinusitis, rhinitis, and URI are, indeed, distinct disorders.)  The examiner continued:

Young people leaving home and working with a lot of new people in a new place will invariably be exposed to common viruses they have not had before.  After a year or two they become immune.  Notice that the majority of the infections occur in winter when people stay inside and spread viruses more easily.  This is not unique and does not represent a disease entity but only what is to be expected.

[The Veteran] has year round non-seasonal non-allergic rhinitis as stated in my report.  This will undoubtedly cause her symptoms from time to time.  I agree that she has this condition and that it developed or became more severe during military service.

The examiner provided no further explanation with regard to the June 2015 diagnosis of chronic sinusitis, nor did the examiner discuss or reconcile the Veteran's in-service diagnoses of sinusitis and URI with current findings.  Rather, the examiner simply provided general statements that symptoms stemming from sinusitis and URI were frequently confused with those caused by rhinitis, and that the Veteran had a diagnosis of rhinitis that was causing at least some of her symptoms at least some of the time.

The Board finds that a clarifying opinion is needed, first, in order to determine whether the Veteran has distinct diagnoses of sinusitis and/or residuals of URI in addition to her current diagnosis of rhinitis.  In forming an opinion, the examiner should discuss the Veteran's medical history and explain, in detail, whether the prior diagnoses of chronic sinusitis and URI reflect any current pathology that is separate and apart from her current rhinitis.  Any appropriate testing, including CT or X-ray imaging, should be performed.  If distinct diagnoses exist, the examiner then must ascertain whether they are related to service, including whether they were aggravated in service.

Finally, the Board notes that the Veteran has alleged that her symptoms may be part of an undiagnosed or medically unexplained chronic multisymptom illness that is related to her service in Southwest Asia.  See 38 C.F.R. § 3.317 (2015).  Although there is little objective support for this contention, the Board notes that she served in Kuwait in the 1990s during the Gulf War.  Therefore, if upon review of the Veteran's medical history VA examiners determine that a Gulf War examination is necessary, one should be arranged.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the April 2015 examination for an addendum opinion regarding the claims for sinusitis and URI.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination (e.g., a Gulf War examination) is necessary, then such should be arranged.

Following a review of the claims file, and physical examination of the Veteran if deemed necessary (including potential CT or X-ray testing), the examiner is requested to discuss the following:

(a)  	Identify whether the Veteran has distinct diagnoses of sinusitis and/or URI in addition to her current rhinitis.  Specifically discuss in-service documentation of sinusitis (e.g., April 1996 treatment note) and post-service documentation (e.g., January 2011 VA examination report).  Also discuss and reconcile the June 2015 VA examiner's diagnosis of "chronic sinusitis" with the April 2015 VA examiner's diagnosis of rhinitis without a corresponding diagnosis of sinusitis.

(b)  	If diagnoses of sinusitis and/or recurrent URI are provided, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sinusitis and/or URI had its onset in, was aggravated by, or is otherwise etiologically related to her active service.  Specifically discuss the Veteran's claimed exposure to environmental hazards in Kuwait during the Gulf War.

A complete rationale should accompany each opinion provided.

2.  Return the claims file to the examiner who completed the April 2015 examination for an addendum opinion regarding the claim for lumbar spine disability.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

Following a review of the claims file, and physical examination of the Veteran if deemed necessary (including potential CT or X-ray testing), the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine pathology was caused or aggravated by her service-connected bilateral knee disabilities or her service-connected bilateral plantar fasciitis.  Specifically discuss the October 2013 VA podiatry note indicating a possible link between knee and foot symptoms and worsening back pain.  Also discuss the Veteran's lay assertion that her back symptoms are linked to her service-connected knee and foot disabilities.  If aggravation is found, the examiner should determine a baseline level of severity for the lumbar spine disability.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and her representative a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

